 1
     KEVIN R. HANSEN, ESQ.
     Nevada Bar No. 6336
 2
     AMY M. WILSON, ESQ.
     Nevada bar No. 13421
 3
     LAW OFFICES OF KEVIN R HANSEN
     5440 West Sahara Avenue, Suite 206
 4   Las Vegas, Nevada 89146
     Telephone: (702) 478-7777
 5
     Facsimile: (702) 728-2484
     Email: kevin@kevinrhansen.com
 6   Email: amy@kevinrhansen.com
     Attorneys for Plaintiff, Yvette Rodriguez
 7

 8   BRENT T. ELLISON, ESQ.
     Nevada Bar No.: 12000
 9   LAW OFFICE OF BRENT ELLISON
     600 S. Third Street
10
     Las Vegas, Nevada 89101
11   Telephone: (702) 852-1800
     Facsimile: (702) 553-3493
12   Email: brent@mynevadalawoffice.com
     Attorney for Plaintiff, Yvette Rodriguez
13

14                                  UNITED STATES DISTRICT COURT
                                       CLARK COUNTY, NEVADA
15

16
     YVETTE RODRIGUEZ, an individual,                 Case No.: 2:18-CV-01070-MMD-CWH
17
                       Plaintiff,
18   vs.                                              STIPULATION AND ORDER TO
                                                      EXTEND TIME TO FILE AN
19
     GEICO CASUALTY COMPANY, a Foreign                OPPOSITION TO DEFENDANT’S
20   Corportation, DOES I through X; and ROE          MOTION TO DISMISS PLAINTIFF’S
     BUSINESS ENTITES 1 though X, inclusive,          FIRST AMENDED COMPLAINT OR
21                                                    IN THE ALTERNATIVE, TO
                             Defendants.              SEVER/ BIFURCATE AND TO STAY
22
                                                      CLAIMS FOR BAD FAITH
23

24                                                       FIRST REQUEST
25

26         Plaintiff, Yvette Rodriguez, by and through her attorneys of record, Kevin R. Hansen, Esq.,
27
     and Amy M. Wilson, Esq., of the Law Office of Kevin R. Hansen, and Brent T. Ellison, Esq., of
28

                                                     1
     the Law Office of Brent Ellison, and Defendant, Geico Casualty Company, by and through their
 1

 2   attorneys of record, Wade M. Hansard, Esq., Jonathan W. Carlson, Esq., and Renee M. Maxfield,

 3   Esq., of the law firm of McCormick, Barstow, Sheppard, Wayte & Carruth, L.L.P., hereby file
 4
     this Stipulation and Order to Extend by one (1) week, the Deadline for Plaintiff to file an
 5
     Opposition to Defendant’s pending Motion to Dismiss Plaintiff’s First Amended Complaint or in
 6

 7
     the alternative, to Sever/Bifurcate and to Stay Claims for Bad Faith which was filed with this

 8   Court on November 26, 2018.
 9         IT IS HEREBY STIPULATED AND AGREED between the parties that Plaintiff, Yvette
10
     Rodriguez, shall be provided an one (1) week extension of time to file an Opposition to
11
     Defendant’s pending Motion to Dismiss Plaintiff’s First Amended Complaint or in the
12

13   alternative, to Sever/Bifurcate and to Stay Claims for Bad Faith.

14         IT IS HEREBY STIPULATED AND AGREED between the parties that the deadline date
15
     for Plaintiff, Yvette Rodriguez, to file an Opposition to Defendant’s pending Motion to Dismiss
16
     Plaintiff’s First Amended Complaint or in the alternative, to Sever/Bifurcate and to Stay Claims
17
     for Bad Faith shall be extended from December 10, 2018 to December 17, 2018.
18

19         Plaintiff’s request to Defendant for a stipulated agreement to extend the date for the filing

20   of Plaintiff’s Opposition to Defendant’s pending Motion to Dismiss Plaintiff’s First Amended
21
     Complaint or in the alternative, to Sever/Bifurcate and to Stay Claims for Bad Faith was made in
22
     good faith due to an illness or health related problems on behalf of Plaintiff’s counsel and will
23
     not cause any undue delays herein.
24

25   ///

26   ///
27
     ///
28

                                                      2
            Dated this 10th day of December, 2018.
 1

 2   Law Office of Brent Ellison                         McCormick, Barstow, Sheppard, Wade &
                                                         Carruth, L.L.P.
 3
             /s/ Brent T. Ellison                               /s/ Jonathan W. Carlson
 4
     ___________________________________                 ___________________________________
 5   Brent T. Ellison                                    Jonathan W. Carlson, Esq.
     Nevada Bar No.: 12200                               Nevada Bar No.: 10537
 6   600 S. Third Street                                 8337 West Sunset Road, Suite 350
 7
     Las Vegas, Nevada 89101                             Las Vegas, Nevada 89113
     Telephone No.: (702)852-1800                        Telephone No.: (702)949-1100
 8   Facsimile: (702)553-3493                            Facsimile: (702)949-1101
     Attorney for Plaintiff, Yvette Rodriguez            Attorney for Defendant, Geico Casualty
 9                                                       Company
10
                                                 ORDER
11
            Based on the foregoing stipulations and agreements of the parties, and good cause
12

13   appearing,

14          IT IS HEREBY ORDERED, ADJUDGED AND DECREED as follows:
15
            1.      That Plaintiff, Yvette Rodriguez, shall be provided an one (1) week extension of
16
     time to file an Opposition to Defendant’s pending Motion to Dismiss Plaintiff’s First Amended
17
     Complaint or in the alternative, to Sever/Bifurcate and to Stay Claims for Bad Faith; and
18

19          2.      That the new deadline date for Plaintiff, Yvette Rodriguez, to file an Opposition

20   to Defendant’s pending Motion to Dismiss Plaintiff’s First Amended Complaint or in the
21
     alternative, to Sever/Bifurcate and to Stay Claims for Bad Faith shall be extended from
22
     December 10, 2018 to December 17, 2018.
23

24
                    Dated this 11th
                               ______ day of December, 2018.

25

26                                                ___________________________________
27
                                                  Miranda M. Du
                                                  United States District Judge
28

                                                     3
           Case 2:18-cv-01070-MMD-CWH Document 28 Filed 12/10/18 Page 4 of 4



                                    CERTIFICATE OF SERVICE
 1

 2           I hereby certify that on the 10th day of December, 2018, a true and correct copy of the

 3   foregoing Stipulation and Order to Extend Time to File an Extension to Defendant’s Motion to
 4
     Dismiss Plaintiff’s First Amended Complaint or in the Alternative, to Sever/Bifurcate and to
 5
     Stay Claims for Bad Faith was electronically filed with the Clerk of the Court using the CM/ECF
 6

 7
     system, which will send a notice of electronic service to counsel of record receiving electronic

 8   notification.
 9                                                     /s/ Melissa I. Sandoval
10
                                                 ________________________________________
                                                  An employee of the Law Office of Brent Ellison
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    4
